Citation Nr: 1538371	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  11-02 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for residuals of a left ankle sprain.  

2.  Entitlement to an effective date earlier than August 6, 2009 for the grant of service connection for residuals of a left ankle sprain.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel



INTRODUCTION

The Veteran served on active duty from December 1986 to August 1991.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for residuals of a left ankle sprain, rated 10 percent, effective August 6, 2009.  

The issue of clear and unmistakable error in a March 2002 rating decision has been raised by the record in a January 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to an increased rating for residuals of a left ankle sprain is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  A March 2002 rating decision denied the Veteran service connection for a left ankle disability.  
 
2.  The Veteran failed to perfect an appeal of the March 2002 rating decision.  

3.  After the March 2002 rating decision, the first communication from the Veteran expressing the intent to reopen a claim of service connection for a left ankle disability was received on August 6, 2009.  




CONCLUSIONS OF LAW

1.  The March 2002 rating decision denying the claim for service connection for a left ankle disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104 (2014).  

2.  The criteria for an effective date earlier than August 6, 2009, for a grant of service connection for residuals of a left ankle sprain have not been met.  38 U.S.C.A. §§ 5108, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.400 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that once the underlying claim is granted, further notice as to downstream questions, such as the effective date, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  As such, no discussion of VA's duty to notify is necessary regarding this matter.  

Unless specifically provided otherwise, the effective date of an award based on a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation states that the effective date of an evaluation and an award of compensation based on a reopened claim will be the "[d]ate of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(r).  

In April 2001, the Veteran filed an original claim for service connection for a left ankle disability, and a March 2002 rating decision denied the claim.  He initiated, but did not perfect, an appeal to the March 2002 rating decision, and no additional evidence pertinent to the issue was associated with the claims file within the appeal period after the issuance of a statement of the case in September 2002.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Accordingly, the March 2002 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

This claim to reopen a claim of service connection for a left ankle disability was received on August 6, 2009.  A March 2010 rating decision granted service connection for residuals of a left ankle sprain, effective August 6, 2009 (the date of receipt of the claim to reopen).  There is no evidence or correspondence in the record that was received between the September 2002 statement of the case and the August 6, 2009 claim to reopen.  Therefore, the August 6, 2009 (the date of the reopened claim) is the earliest possible (and appropriate) effective date for the grant of service connection for residuals of a left ankle sprain, in accordance with 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400(r).  

Accordingly, as a matter of law, the appeal seeking an effective date prior to August 6, 2009, for the grant of service connection for residuals of a left ankle sprain, must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).   


ORDER

Entitlement to an effective date earlier than August 6, 2009, for the award of service connection for residuals of a left ankle sprain is denied.  


REMAND

Regarding the increased rating claim for residuals of a left ankle sprain, the Veteran was last afforded a VA examination in March 2010, and the most recent records of relevant treatment are dated in 2009.  In July 2015 correspondence, the Veteran's representative contended that the examination was "stale."  

Although the passage of time would not typically provide a basis for another examination, it would be difficult to maintain in these circumstances, that any conclusion the Board makes could knowingly correspond to the present level of disability.  Therefore, a contemporaneous VA examination will be requested.  

Accordingly, the case is REMANDED for the following action:

1. The RO should physically or electronically associate with the claims file updated VA treatment records pertaining to the Veteran's left ankle disability.  Any additional pertinent records identified during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran.  

2. Notify the Veteran that he may submit lay statements from himself and from individuals who have first-hand knowledge of any worsening in symptoms associated with his left ankle disability.  The Veteran should be provided a reasonable amount of time to submit this lay evidence.  

3. After the above has been completed, the RO should schedule the Veteran for an appropriate VA examination to determine the current severity of his left ankle disability.  The claims file should be made available to and reviewed by the examiner.  All indicated studies and tests should be completed, and clinical findings should be reported in detail.  The examiner should explain the rationale for all opinions expressed.  

4. Then readjudicate the issue on appeal.  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


